DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 5 does not identify items between item 700 and 200, which looks like printed circuit board and component. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Item 350 of fig. 1 is not described in the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu-Kai Lin (Lin) US 2005/0124221.
As per Claim 1 Lin disclose;
A display apparatus, comprising: 
a heat dissipation sheet (fig. 5 item 20) and a first plate (30) disposed on a rear surface of a display panel (10); 
a printed circuit board (500) disposed on one surface (rear surface opposite display 10) of the first plate (30); 
a component (340) disposed on one surface of the printed circuit board (500); and 
a second plate (40) disposed adjacent to the first plate (30), 
wherein the first plate (30) comprises a bent extended portion (bent at 90 degree) and a coupling portion (for item 40 see below), and 

    PNG
    media_image1.png
    235
    465
    media_image1.png
    Greyscale

wherein the bent extended portion (See above bent and extended) is not in contact with the heat dissipation sheet (20).

As per Claim 2 Lin disclose;
the coupling portion is disposed on a first surface of the bent extended portion (see fig. 5 reproduced above), and wherein a second surface of the bent extended portion faces the heat dissipation sheet (40) while being spaced apart from the heat dissipation sheet (fig. 5 reproduced above).

As per Claim 7 Lin disclose;
the second plate (40) comprises a heat dissipation hole (item 80) formed therein and a protrusion (item 80 is on protrusion portion from coupling part).

As per Claim 8 Lin disclose;
the heat dissipation hole (item 40) exposes the heat dissipation sheet (item 20 through item 30) to secure smooth air circulation (Fig. 5 through item 80).

Claims 9-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin.

A display apparatus (Fig. 5), comprising: 
a second plate (item 40) disposed on a rear surface of a display panel (10); 
a first plate (30) disposed between the display panel (10) and the second plate (40); 
a printed circuit board (500) disposed between the first plate (30) and the second plate (40); and a heat dissipation member (20) disposed between the display panel (10) and the first plate (30), 
wherein the first plate (30) comprises an extended portion (item 30 see reproduced fig. 5 in claim1), and wherein the extended portion is not in contact with the heat dissipation member (Fig. 5 see claim 1).

As per Claim 10 Lin disclose;
wherein the first plate further comprises a coupling portion disposed on one surface of the extended portion, and 
wherein the coupling portion is located opposite the heat dissipation member with respect to the extended portion. (See claim 2 and fig. 5 reproduced in claim 1)

As per Claim 15 Lin disclose;
the second plate (40) comprises a heat dissipation hole (item 80) formed therein and a protrusion (item 80 is on protrusion portion from coupling part).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Akira YOKAWA (YOKAWA) US 2014/0152906.
As per claims 3-5, Lin teach first plate and second plate mounted together
But does not show well-known mounting details in the art, 
the second plate comprises a coupling hole formed therein.
-the coupling hole and the coupling portion are connected to each other such that the second plate and the first plate are connected to each other.
a heat-conductive tape disposed between the bent extended portion and the coupling hole.
However in analogues art YOKAWA teaches, well known mounting arrangements to attach two components, the plate (Fig. 5 item 9) comprises a coupling hole (9a) formed therein.
-the coupling hole and the coupling portion are connected to each other such that the second plate (9) and the first plate are (5) connected to each other (Fig. 5 through screw 32). And use of a heat-conductive tape (Para 056) disposed between two parts.
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to 

Regarding claims 11 and 13, claims 11 and 13 are rejected for the same reason as claims 3 4 and 5, as claims 11 and 13 recites similar to claims 3, 4 and 5. See rejection of claims 3, 4 and 5 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Lin teaches the extended portion (of item 30) is spaced apart from the heat dissipation member (20) but does not specifically teach spaced apart from the heat dissipation member by about 1 mm to about 2 mm.
	It would have been an obvious matter of design choice to keep space by about 1 mm to 2mm, since such a modification would have involved a mere change in the size of-a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Keeping size to minimum required reduces overall dimension of the device small, to make device compact.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of YOKAWA in view of Craig M. Janik (Janik) US 6,256,193.

	e.g. aluminum (see claim 3)
But does not show well-known use of plate is formed of magnesium
However in analogues art Janik teaches, well known well-known use of plate is formed of magnesium  (Col. 7 line 38) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Lin and Janik by incorporating the teaching of Janik, into the system of Lin to use magnesium plate. One having ordinary skill in the art would have found it motivated to use teachings of Janik to use plate made from magnesium as magnesium is good conductor of heat in heat transfer assembly.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of YOKAWA as applied to claim 5 and further in view of AMIN GODIL (GODIL) US 2016/0286099.
As per claim 6, Lin and YOKAWA teach first plate and second plate mounted together
With heat conductive tape but does not each material of the tape e.g. the heat-conductive tape is formed of graphite or copper.
However in analogues art GODIL teaches, the heat-conductive tape (item 104 para 0026) is formed of graphite or copper (Para 0104 “graphite tape”).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Lin, YOKAWA and GODIL by incorporating the teaching of GODIL, into 

Regarding claim 14, claim 14 is rejected for the same reason as claim 6, as claim 14 recites similar to claim 6. See rejection of claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835